Memorandum: Supreme Court erred in granting defendants’ motion for summary judgment dismissing the complaint in this action to recover damages for wrongful death and conscious pain and suffering. The cause of action arose as the result of the collision between two automobiles at an intersection. It is well settled that summary judgment "may not properly be [granted] in automobile accident cases, except in rare instances” (Schneider v Miecznikowski, 16 AD2d 177, 177-178). We conclude that questions of fact exist regarding the conduct of the operators of the vehicles involved in the accident that preclude the grant of summary judgment (see, Heimrich v Stevens, 67 AD2d 1093). (Appeal from Order of Supreme Court, Niagara County, Joslin, J.— Summary Judgment.) Present — Callahan, J. P., Boomer, Balio, Lawton and Davis, JJ.